DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“driving unit configured to move” in claim 4 [corresponding structure is support rod 33 and actuator 34; see paragraph 0029], and
“drawing unit configured to draw” in claim 4 [corresponding structure is chuck 35 and actuator 36; see paragraph 0030].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1 and 4, the claim states “toothed section forming region configured to form” and “shaft section forming region configured to form”, it is unclear how a region is able to form a section as currently set forth with the phrase “configured to”. For examination purposes the limitations are being interpreted as referring to the section in which the region are to become. 
With regards to claim 2, the claim states “from sectional areas at the toothed section forming region and the shaft section forming region of the hollow shaft material perpendicular to an axial direction of the hollow shaft material”, it is unclear what is being referred to being perpendicular to an axial direction, i.e. the shaft section forming region, the toothed section forming region, both forming regions or the sectional areas. Clarification and/or correction is required. 
With regards to claim 5, the claim appears to recite method limitations “wherein in forming the rack, a mandrel is press fitted in the hollow shaft material” however the preamble sets forth the claim is an apparatus claim which are defined by structural limitations and not functional limitations. Therefore it is unclear if the mandrel is a required structural element of the apparatus or not. Clarification and/or correction is required.
Examiner notes that no art has been applied to claim 5; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lepre et al (US 2006/0201227).
In reference to claim 4, Lepre et al discloses a hollow rack bar manufacturing apparatus, the hollow rack bar made of a hollow shaft material and including a toothed section which has a rack on an outer surface and a shaft section which is formed thinner than the toothed section [it is noted that claim is directed to an apparatus therefore the product does not provide patentable weight to the claim and is being interpreted as functional language], the apparatus comprising
a die (216) having a working section (die cavity 218) configured to define outside diameter of the hollow shaft material (230),
a plug (220) having working sections configured to define inside diameters of the hollow shaft material, 
a driving unit configured to move the plug [see paragraph 0037 lines 8-12] in an axial direction of the hollow shaft material, and
a drawing unit configured to draw the hollow shaft material through between the die (216) and the plug (220) [see paragraph 0037 lines 12-17], 
wherein the plug has a first working section (221) and a second working section (223) having a larger diameter than that of the first working section, as the working sections and 
wherein when a toothed section forming region of the hollow shaft material configured to form the toothed section passes through the die, the driving unit disposes the first working section of the plug inside the working section (218) of the die (216) configured to define the outside diameter of the hollow shaft material, and when a shaft section forming region of the hollow shaft material configured to form the shaft section passes through the die (216), the driving unit disposes the second working section of the plug inside the working section of the die [see paragraphs 0037-0038].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dohmann (US 2008/0184833) in view of Lepre et al (US 2006/0201227).
In reference to claim 1, Dohmann discloses a manufacturing method for a hollow rack bar (19a) made of a hollow shaft material and including a toothed section which has a rack on an outer surface and a shaft section which is formed thinner than the toothed section, the manufacturing method comprising
preforming region of the hollow shaft material including a toothed section forming region configured to form the toothed section and a shaft section forming region configured to form the shaft section to have thicknesses according to the regions respectively [see paragraph 0042; figure 3], and 
forming the rack at the toothed section forming region of the hollow shaft material which is preformed [see paragraph 0047]. 
Dohmann further discloses a swaging process for obtaining the thicknesses for the regions. Dohmann discloses the invention substantially as claimed except for wherein a drawing operation using a die and plug is performed to obtain the desired thicknesses of the regions.
However, Lepre et al teaches of a method for obtained a varied thickness hollow material by performing a drawing process, wherein the drawing process uses a die (216) and a plug (220) and the plug has a first working section (221) and a second working section (223) having a larger diameter than that of the first working section [see paragraph 0038 lines 14-17] and the thickened region is formed by passing the first working section of the plug through the die such that it is disposed inside a working section of the die configured to define an outside diameter of the hollow material, and the thinned region is formed by passing the second working section of the plug through the die such that it is disposed inside the first working section of the die [see figure 5] in order to obtain a desired wall thickness.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the swaging technique with the drawing technique, as taught by Lepre et al, since the simple substitution of one known technique for another would yield the predictable results of a hollow material with a variable wall thickness. 
In reference to claim 2, Lepre et al further teaches of a reduction rate between the hollow material before drawing and the hollow material after drawing but fails to disclose the reduction rate being between 10% and 35%.
However, it would have been within the realm of one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing process of Lepre et al to provide a reduction rate between 10% and 35%, since such a modification does not change the process and would result in the desired thicknesses needed for the rack forming step.
In reference to claim 3, Dohmann further discloses in forming the rack, a mandrel (12) is press fitted in the hollow shaft material [see paragraph 0044] in a state that a tooth die [see paragraph 0047] is pressed against the toothed section forming region and a material of the toothed section forming region is caused to plastically flow towards the tooth die to form the rack [see paragraph 0047; figure 6].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725